

	

		II

		109th CONGRESS

		2d Session

		S. 2658

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 26, 2006

			Mr. Bond (for himself

			 and Mr. Leahy) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To amend title 10, United States Code, to

		  enhance the national defense through empowerment of the Chief of the National

		  Guard Bureau and the enhancement of the functions of the National Guard Bureau,

		  and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 National Defense Enhancement and

			 National Guard Empowerment Act of 2006.

		2.Expanded authority of

			 Chief of the National Guard Bureau and expanded functions of the National Guard

			 Bureau

			(a)Expanded

			 authority

				(1)In

			 generalSubsection (a) of

			 section 10501 of title 10, United States Code, is amended by striking

			 joint bureau of the Department of the Army and the Department of the Air

			 Force and inserting joint activity of the Department of

			 Defense.

				(2)PurposeSubsection (b) of such section is amended

			 by striking between and all that follows and inserting

			 “between—

					

						(1)(A)the Secretary of Defense, the Joint Chiefs

				of Staff, and the commanders of the combatant commands for the United States,

				and (B) the Department of the Army and the Department of the Air Force;

				and

							(2)the several

				States.

						.

				(b)Enhancements of

			 position of Chief of the National Guard Bureau

				(1)Advisory

			 function on national guard mattersSubsection (c) of section 10502 of title

			 10, United States Code, is amended by inserting to the Secretary of

			 Defense, to the Chairman of the Joint Chiefs of Staff, after

			 principal advisor.

				(2)Member of Joint

			 Chiefs of Staff(A)Such section is further amended—

						(i)by redesignating subsection (d) as

			 subsection (e); and

						(ii)by inserting after subsection (c) the

			 following new subsection (d):

							

								(d)Member of Joint

				Chiefs of StaffThe Chief of

				the National Guard Bureau shall perform the duties prescribed for him or her as

				a member of the Joint Chiefs of Staff under section 151 of this

				title.

								.

						(B)Section 151(a) of such title is amended by

			 adding at the end the following new paragraph:

						

							(7)The Chief of the National Guard

				Bureau.

							.

					(3)GradeSubsection (e) of such section, as

			 redesignated by paragraph (2)(A)(i) of this subsection, is further amended by

			 striking lieutenant general and inserting

			 general.

				(4)Annual report

			 to congress on validated requirementsSection 10504 of such title is amended by

			 adding at the end the following new subsection:

					

						(c)Annual report

				on validated requirementsNot

				later than December 31 each year, the Chief of the National Guard Bureau shall

				submit to Congress a report on the following:

							(1)The requirements validated under section

				10503a(b)(1) of this title during the preceding fiscal year.

							(2)The requirements referred to in paragraph

				(1) for which funding is to be requested in the next budget for a fiscal year

				under section 10544 of this title.

							(3)The requirements referred to in paragraph

				(1) for which funding will not be requested in the next budget for a fiscal

				year under section 10544 of this

				title.

							.

				(c)Enhancement of

			 functions of National Guard Bureau

				(1)Development of

			 charterSection 10503 of

			 title 10, United States Code, is amended—

					(A)in the matter preceding paragraph (1), by

			 striking The Secretary of the Army and the Secretary of the Air Force

			 shall jointly develop and inserting The Secretary of Defense, in

			 consultation with the Secretary of the Army and the Secretary of the Air Force,

			 shall develop; and

					(B)in paragraph (12), by striking the

			 Secretaries and inserting the Secretary of

			 Defense.

					(2)Additional

			 general functionsSuch

			 section is further amended—

					(A)by redesignating paragraph (12), as amended

			 by paragraph (1)(B) of this subsection, as paragraph (13); and

					(B)by inserting after paragraph (11) the

			 following new paragraph (12):

						

							(12)Facilitating and coordinating with other

				Federal agencies, and with the several States, the use of National Guard

				personnel and resources for and in contingency operations, military operations

				other than war, natural disasters, support of civil authorities, and other

				circumstances.

							.

					(3)Military

			 assistance for civil authoritiesChapter 1011 of such title is further

			 amended by inserting after section 10503 the following new section:

					

						10503a.Functions of

				National Guard Bureau: military assistance to civil authorities 

							(a)Identification

				of additional necessary assistanceThe Chief of the National Guard Bureau

				shall—

								(1)identify gaps between Federal and State

				capabilities to prepare for and respond to emergencies; and

								(2)make recommendations to the Secretary of

				Defense on programs and activities of the National Guard for military

				assistance to civil authorities to address such gaps.

								(b)Scope of

				responsibilitiesIn meeting

				the requirements of subsection (a), the Chief of the National Guard Bureau

				shall, in coordination with the Adjutant Generals of the States, have

				responsibilities as follows:

								(1)To validate the requirements of the several

				States and Territories with respect to military assistance to civil

				authorities.

								(2)To develop doctrine and training

				requirements relating to the provision of military assistance to civil

				authorities.

								(3)To acquire equipment, materiel, and other

				supplies and services for the provision of military assistance to civil

				authorities.

								(4)To assist the Secretary of Defense in

				preparing the budget required under section 10544 of this title.

								(5)To administer amounts provided the National

				Guard for the provision of military assistance to civil authorities.

								(6)To carry out any other responsibility

				relating to the provision of military assistance to civil authorities as the

				Secretary of Defense shall specify.

								(c)AssistanceThe Chairman of the Joint Chiefs of Staff

				shall assist the Chief of the National Guard Bureau in carrying out activities

				under this section.

							(d)ConsultationThe Chief of the National Guard Bureau

				shall carry out activities under this section in consultation with the

				Secretary of the Army and the Secretary of the Air

				Force.

							.

				(4)Budgeting for

			 training and equipment for military assistance to civil authorities and other

			 domestic missionsChapter

			 1013 of title 10, United States Code, is amended by adding at the end the

			 following new section:

					

						10544.National Guard

				training and equipment: budget for military assistance to civil authorities and

				for other domestic operations

							(a)In

				generalThe budget

				justification documents materials submitted to Congress in support of the

				budget of the President for a fiscal year (as submitted with the budget of the

				President under section 1105(a) of title 31) shall specify separate amounts for

				training and equipment for the National Guard for purposes of military

				assistance to civil authorities and for other domestic operations during such

				fiscal year.

							(b)Scope of

				fundingThe amounts specified

				under subsection (a) for a fiscal year shall be sufficient for purposes as

				follows:

								(1)The development and implementation of

				doctrine and training requirements applicable to the assistance and operations

				described in subsection (a) for such fiscal year.

								(2)The acquisition of equipment, materiel, and

				other supplies and services necessary for the provision of such assistance and

				such operations in such fiscal

				year.

								.

				(5)Limitation on

			 increase in personnel of national guard bureauThe Secretary of Defense shall, to the

			 extent practicable, ensure that no additional personnel are assigned to the

			 National Guard Bureau in order to address administrative or other requirements

			 arising out of the amendments made by this subsection.

				(d)Conforming and

			 clerical amendments

				(1)Conforming

			 amendmentThe heading of

			 section 10503 of such title is amended to read as follows:

					

						10503.Functions of

				National Guard Bureau:

				charter

						.

				(2)Clerical

			 amendments(A)The table of sections at the beginning of

			 chapter 1011 of such title is amended by striking the item relating to section

			 10503 and inserting the following new items:

						

							

								10503. Functions of National Guard Bureau: charter.

								10503a. Functions of National Guard Bureau: military assistance

				to civil

				authorities.

							

							.

					(B)The table of sections at the beginning of

			 chapter 1013 of such title is amended by adding at the end the following new

			 item:

						

							

								10544. National Guard training and equipment: budget for

				military assistance to civil authorities and for other domestic

				operations.

							

							.

					(e)Termination of

			 position of Assistant to Chairman of Joint Chiefs of Staff for National Guard

			 MattersSection 901 of the

			 National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111

			 Stat. 1853; 10 U.S.C. 155 note) is amended to read as follows:

				

					901.Assistant to the

				Chairman of the Joint Chiefs of Staff for Reserve Matters

						(a)In

				generalThere is within the

				Joint Staff the position of Assistant to the Chairman of the Joint Chiefs of

				Staff for Reserve Matters.

						(b)SelectionThe Assistant to the Chairman of the Joint

				Chiefs of Staff for Reserve Matters shall be selected by the Chairman from

				officers of the Army Reserve, the Navy Reserve, the Marine Corps Reserve, or

				the Air Force Reserve who—

							(1)are recommended for such selection by the

				Secretary of the military department concerned;

							(2)have had at least 10 years of commissioned

				service in their reserve component; and

							(3)are in a grade above colonel or, in the

				case the Navy Reserve, captain.

							(c)Term of

				officeThe Assistant to the

				Chairman of the Joint Chiefs of Staff for Reserve Matters serves at the

				pleasure of the Chairman for a term of two years and may be continued in that

				assignment in the same manner, for one additional term. However, in a time of

				war there is no limit on the number of terms.

						(d)GradeThe Assistant to the Chairman of the Joint

				Chiefs of Staff for Reserve Matters while so serving, holds the grade of major

				general or, in the case of the Navy Reserve, rear admiral. The officer serving

				in the position shall be considered to be serving in a position external to

				that officer's Armed Force for purposes of section 721 of title 10, United

				States Code.

						(e)DutiesThe Assistant to the Chairman of the Joint

				Chiefs of Staff for Reserve Matters is an advisor to the Chairman on matters

				relating to the reserves and performs the duties prescribed for the position by

				the Chairman.

						(f)Other reserve

				component representation on Joint StaffThe Secretary of Defense, in consultation

				with the Chairman of the Joint Chiefs of Staff, shall develop appropriate

				policy guidance to ensure that, to the maximum extent practicable, the level of

				reserve component officer representation within the Joint Staff is commensurate

				with the significant role of the reserve components within the Total

				Force.

						.

			3.Promotion of eligible

			 reserve officers to lieutenant general and vice admiral grades on the

			 active-duty list

			(a)Sense of

			 congressIt is the sense of

			 Congress that, whenever officers are considered for promotion to the grade of

			 lieutenant general, or vice admiral in the case of the Navy, on the active duty

			 list, officers of the reserve components of the Armed Forces who are eligible

			 for promotion to such grade should be considered for promotion to such

			 grade.

			(b)ProposalThe Secretary of Defense shall submit to

			 Congress a proposal for mechanisms to achieve the objective specified in

			 subsection (a). The proposal shall include such recommendations for legislative

			 or administrative action as the Secretary considers appropriate in order to

			 achieve that objective.

			(c)Notice

			 accompanying nominationsThe

			 President shall include with each nomination of an officer to the grade of

			 lieutenant general, or vice admiral in the case of the Navy, on the active-duty

			 list that is submitted to the Senate for consideration a certification that all

			 reserve officers who were eligible for consideration for promotion to such

			 grade were considered in the making of such nomination.

			4.Requirement that

			 position of Deputy Commander of the United States northern command be filled by

			 a qualified National Guard officer

			(a)In

			 generalThe position of

			 Deputy Commander of the United States Northern Command shall be filled by a

			 qualified officer of the National Guard who is eligible for promotion to the

			 grade of lieutenant general.

			(b)PurposeThe purpose of the requirement in

			 subsection (a) is to ensure that information received from the National Guard

			 Bureau regarding the operation of the National Guard of the several States is

			 integrated into the plans and operations of the United States Northern

			 Command.

			

